Citation Nr: 0841488	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-29 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
shoulder disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
shoulder disability.
  
3.  Entitlement to service connection for right shoulder 
disability.

4.  Entitlement to service connection for neck disability.

5.  Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1980 to August 
1985, and from October 1990 to April 1991, including a period 
of service in the Southwest Asia theater of operations.  The 
veteran also had Army National Guard service in the 1990's. 

Regarding the issues of whether new and material evidence has 
been received to reopen claims of entitlement to service 
connection for right and left shoulder disabilities, these 
matters come before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
veteran's notice of disagreement was received in November 
2005.  A statement of the case was issued in July 2006, and a 
substantive appeal was received in September 2006.  

Regarding the issue of entitlement to service connection for 
neck disability, this matter comes before the Board on appeal 
from a July 2007 rating decision by an RO of the VA.  The 
veteran's notice of disagreement was received in August 2007.  
A statement of the case was issued in March 2008, and a 
substantive appeal was received in July 2008.  

The veteran appeared at a July 2008 Board hearing at the RO.  
A transcript is of record.    

Although the veteran's notice of disagreement received in 
August 2007 initiated an appeal as to entitlement to an 
increased rating for compression fracture L3-4 currently 
evaluated as 20 percent disabling which was denied in the 
July 2007 rating decision, the veteran did not file a 
substantive appeal regarding this issue.  

Although the veteran's notice of disagreement received in 
August 2007 also originally included the issue of service 
connection for nonservice connected pension, this benefit was 
granted by rating decision in November 2007 and is therefore 
no longer in appellate status.	

The issue of entitlement to service connection for left 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for right shoulder disability was 
denied by a May 2002 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for right 
shoulder disability has been received since the May 2002 
rating decision.

3.  Right shoulder disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is right shoulder disability otherwise related to such 
service.

4.  Service connection for left shoulder disability was 
denied by a May 2002 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

5.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for left 
shoulder disability has been received since the May 2002 
rating decision.

6.  Neck disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is neck 
disability otherwise related to such service.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision which denied entitlement to 
service connection for right shoulder disability is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the May 
2002 denial to entitlement to service connection for right 
shoulder disability; and thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  The May 2002 rating decision which denied entitlement to 
service connection for left shoulder disability is final.  38 
U.S.C.A. § 7105(c) (West 2002).

5.  New and material evidence has been received since the May 
2002 denial to entitlement to service connection for left 
shoulder disability; and thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

6.  Neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In light of the favorable decision as it relates to the 
issues of reopening the veteran's claims for service 
connection for right and left shoulder disabilities, no 
further discussion of VCAA is necessary at this point.  The 
matter of VCAA compliance with regard to the service 
connection for right shoulder disability is discussed below; 
and the issue of entitlement to service connection for left 
shoulder disability  will be addressed in a future merits 
decision on that issue after action is undertaken as directed 
in the remand section of this decision.

Regarding the issue of entitlement to service connection for 
right shoulder disability, the RO provided the appellant pre-
adjudication notice by a letter dated in December 2004.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.

The RO provided the appellant with notice in November 2006, 
subsequent to the May 2005 adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

While the November 2006 notice was not provided prior to the 
May 2005 adjudication, the claimant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a July 2007 rating 
decision and in an August 2007 supplemental statement of the 
case, following the provision of notice in November 2006.  
The veteran and his representative have not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

Regarding the issue of entitlement to service connection for 
neck disability, the RO provided the appellant pre-
adjudication notice by a letter dated in November 2006.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.

Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the veteran in obtaining evidence and afforded the 
veteran the opportunity to give testimony before the Board at 
the RO in July 2008.  Although the veteran was not provided  
VA examinations for entitlement to service connection for 
right shoulder disability and neck disability, the evidence 
of record does not contain competent evidence that the 
veteran sustained injuries in service, or that the claimed 
disabilities may be associated with any in-service event; 
thus, medical examinations are not necessary to decide the 
claim.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran and his representative 
have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

I.  New and Material

Issues before the Board involve whether new and material 
evidence has been received to reopen claims of entitlement to 
service connection for right and left shoulder disabilities.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Although the RO may have determined that new and material 
evidence was received to reopen the claims when it had 
readjudicated and July 2007 rating decision and as reflected 
in the August 2007 supplemental statement of the case, the 
Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

The evidence of record at the time of the May 2002 rating 
decision consisted of service treatment records, VA 
treatments records from March 1993 to November 1993, and 
March 1987 and June 1994 VA examinations for the veteran's 
back.  

The RO denied the veteran's claim in May 2002 explaining that 
except for one treatment of a soft tissue injury to the left 
shoulder in July 1982 resolved with no residuals noted.  The 
RO continued that the veteran's service treatment records 
were negative for any complaints of, treatments for, or 
diagnoses of bilateral shoulder problems in service.  It was 
further noted that there was no evidence of bilateral 
shoulder disability since separation from service.

Evidence received since May 2002 is a DD 214 showing that the 
veteran served in the Southwest Asia theater of operations 
from November 1990 to March 1991.  Also of record are VA 
treatment records showing various treatment for shoulders 
from June 2004 to June 2008 since separating from service.  
With service in the Persian Gulf and with evidence of a 
current disability, the Board finds that this evidence is new 
evidence that relates to an unestablished fact necessary to 
substantiate the appellant's claims for service connection 
for right and left shoulder disabilities; is neither 
cumulative nor redundant; and raises a reasonable possibility 
of substantiating the claims.  Accordingly, as new and 
material evidence has been received, the Board finds the 
claims of entitlement to service connection for right and 
left shoulder disabilities are reopened.  38 U.S.C.A. § 5108.

II.  Service Connection

Other issues before the Board involve claims of entitlement 
to service connection for right shoulder disability and neck 
disability.  At a Board hearing at the RO in July 2008, the 
veteran testified that the strenuous activities, fast-pace of 
work in a combat environment caused his shoulder and neck 
disabilities.    

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are silent for any complaints of, 
treatments for, and diagnoses of right shoulder and neck 
disabilities.  Reports of medical examinations from June 
1985, March 1990 and April 1991 show that the veteran's neck, 
spine and upper extremities were clinically evaluated as 
normal.  On contemporaneous medical histories, the veteran 
checked the appropriate box to deny painful or "trick" 
shoulder, and he did not indicate whether or not he 
experienced any neck disability.

At the Board hearing at the RO in July 2008, the veteran 
testified that when he separated from service in 1991, he had 
shoulder and neck problems two years after service.  However, 
post service records show that the veteran first seen for 
right shoulder disability in July 2004 and neck disability in 
March 2006, which is 9 years and 11 years after service, 
respectively.  This lengthy period without treatment after 
service suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The Board acknowledges the veteran's testimony at the July 
2008 Board hearing at the RO in which he testified that he 
believed that service in the Gulf War and the strenuous 
activities with the fast pace of work in a combat environment 
caused both his shoulder and neck problems.  It appears that 
the veteran is trying to establish service connection by 
emphasizing that he served in the Gulf War.  The Board notes 
that the VA will pay compensation to a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability, provided that such disability: (i) Became 
manifest during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (ii) By history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 C.F.R. § 3.317.  However, June 2006 to 
August 2006 private treatment records from Pain Medicine 
Associates, P.C. show assessments of cervical degenerative 
disc disease; cervical spinal stenosis; and right upper 
extremity radiculopathy, C5-6 distribution.  August 2006 and 
September 2006 VA treatment records show disc degenerative 
changes noted at all levels more prominent at C3-4, C5-6 and 
6-7 levels, and minimal grade I anterolisthesis of C5 on C6.  
Also, November 2006 and January 2007 treatment records from 
Blue Ridge Neuroscience Center, P.C. show diagnoses of 
cervical spondylosis without myelopathy; cervical stenosis, 
C5-6, C6-7; neck pain; and cervical radiculopathy, right C6 
and C7.  Moreover, a June 2007 VA treatment record reflects 
severe multi level degenerative disc disease in his cervical 
spine.  In addition, a January 2008 VA treatment record shows 
a diagnosis of rotator cuff repair right shoulder.  
Accordingly, 38 C.F.R. § 3.317 is not for application since 
the claimed symptoms have been attributed to known medical 
diagnoses.    

It also appears to the Board that the veteran is trying to 
raise the possibility that he could overcome the lack of 
documentation in service of right shoulder disability and 
neck disability by establishing combat service.  The phrase 
"engaged in combat with the enemy," as used in 38 U.S.C.A. § 
1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999).  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  See Id.  

As the veteran had testified and as his DD 214 reflects, his 
military occupational specialty (MOS) was that of a combat 
signaler.  However, the Board observes that there is no 
evidence in the record that the veteran served in combat.  
Service personnel records fail to indicate combat or combat-
related activities.  While the Board acknowledges the 
veteran's Gulf War service, but it does not appear that he 
received a combat award and there is no service information 
suggesting that he participated in combat.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable and 
the veteran's assertions regarding the combat related right 
shoulder disability and neck disability are not accepted.  
Further, the veteran is not asserting that he was injured 
during combat with the enemy, but rather that the physical 
demands of his MOS contributed to the development of his 
right shoulder and neck disabilities.  He asserted in 
testimony provided at the July 2008 Board hearing at the RO 
that in service, he was a truck driver and mechanic who had 
to haul ammunition that included patriot missiles and shells 
of the 155 millimeter Howitzer.  He testified that when had 
to basically lift by himself 155 millimeter Howitzers that 
were approximately 100 pounds.  Even assuming for the sake of 
argument that the veteran did engage in combat, the veteran 
must still submit evidence establishing a casual nexus 
between an in-service event and his current disabilities.  
See Kessel v. West, 13 Vet. App. 9 (1999).  The Board notes 
that there is no medical opinion of record.    

As noted above, the veteran was not afforded VA examinations 
for his right shoulder disability and neck disability.  The 
Board notes that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Simply stated, the standards of McLendon are 
not met in this case as the evidence of records fails to 
indicate that right shoulder disability and neck disability, 
first reported many years post service, had their onset in 
service or are otherwise related thereto.

Regarding the veteran's service connection claim for neck 
disability, the veteran had submitted claims for other VA 
benefits based on other disabilities (that included right 
shoulder disability) in May 1989 and January 2002.  It was 
not until November 2006 when the veteran submitted a claim 
for neck disability.  This suggests that the veteran did not 
believe he had a neck disability related to his service until 
many years after service as the Board believes it reasonable 
to assume that the veteran would have included a neck 
disability claim with his other earlier claims.  It is also 
significant that various medical reports associated with 
earlier claims for benefit did not include any complaints of 
neck disability.  In sum, there is no supporting evidence to 
suggest any continuity of neck disability from service to 
show a nexus to service.   

The Board acknowledges the veteran's assertions that the 
currently diagnosed right shoulder and neck disabilities are 
due to the physical demands experienced in service, 
particularly during the Gulf War.  However, although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination as to these 
issues.  38 U.S.C.A. § 5107(b).  The weight of the evidence 
is against the veteran's right shoulder and neck disability 
claims.




ORDER

New and material evidence has been received to reopen the 
claim for service connection for right shoulder disability, 
but entitlement to service connection for right shoulder 
disability under a merits analysis is not warranted.  
Entitlement to service connection for neck disability is not 
warranted.  To this extent, the appeal is denied..  

New and material evidence has been received to reopen the 
claim for service connection for left shoulder disability.  
The appeal is granted to this extent, subject to the 
directions set forth in the remand section of this decision.  


REMAND

The remaining issue before the Board involves the claim of 
entitlement to service connection for left shoulder 
disability under a merits analysis.  Service treatment 
records show that the veteran was treated for his left 
shoulder in service in July 1982.  Post service records from 
the VA show that the veteran was treated for pain and 
swelling in June 2004; rotator cuff tear (nontraumatic) in 
November 2004; and signs and symptoms consistent with 
possible rotator cuff strain/sprain vs. tear in February 
2005.  Accordingly, a VA examination is appropriate.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
current left shoulder disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
left shoulder disability should be 
clearly diagnosed. 

As to any current left shoulder 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such left shoulder 
disability is causally related to 
service, to include the left shoulder 
injury during service.  

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
left shoulder claim under a merits 
analysis.  If the claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
an opportunity to respond.  The case 
should then be returned to the Board for 
appellate review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


